DETAILED ACTION
This action is in response to the amended claims filed on 03/01/2021.
Claims 1, 9, 10, and 19 have been amended. 
Claims 1-21 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claims 1, 10, 19 recite “wherein updating the medication dosage includes sending instructions to the medical device, the instructions including the updated dosage to be delivered at the later time”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in the Applicant’s specifications [p. 8, 10-12], the updating of medical dosage and delivery for later time is done at the user device. The instructions are sent to the medical device when it is time to 

Claims 6 and 16, recite “using the microprocessor of the mobile device, computing an insulin dose based on the received blood sugar level and carbohydrate intake information”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 8-9, 11]; there is no description of how the function is performed to calculate/compute the dose while and only disclosing that the combination of data, patient information (meal, exercise, etc.), location, to calculate the drug dose. There is not explicit definition of using an algorithm that calculates the drug dose based on the patient information provided and the claimed limitation feature has no support in the specifications. 
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 10-12, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al. (US 2013/0218588A1 – hereinafter Kehr) in view of Dixon III et al. (US 9176641 A1– hereinafter Dixon) in view of Booth et al. (US 2016/0117481A1 – hereinafter Booth)

Regarding Claim 1 (Currently Amended), Kehr teaches a chronic disease management support system Kehr discloses a medical treatment management system (Kehr: [0021]) comprising:
the method including the operations of:
obtaining information related to patient self-care tasks, the information including medication prescription information Kehr discloses receiving information related to tasks such as information related to the disease  including patient medication information (Kehr: [0021], [0059], [0108]);
creating a disease management schedule of the self-care tasks based on the obtained information, the schedule including at least a medication dose and a schedule for administering the medication Kehr discloses providing a schedule for medication dose to be taken a particular time (Kehr: [0023], [0059];
generating an alert when time for a self-care task arrives Kehr discloses generating an alarm or alert indicating it is time for the scheduled medication to be taken (Kehr: [0069]; an alarm may activate signaling the patient through visual and/or audible alert signals. The alarm may either be a scheduled medication alarm, or a general alarm. The scheduled medication alarm alerts the patient and indicates that certain scheduled medication doses are due to be taken).;
recording at the mobile device whether each self-care task is performed on schedule, wherein the recording includes receiving, from a medical device configured to deliver the medication to a body of the patient, information indicating whether delivery of the medication was performed on schedule, Kehr discloses a signal is transmitted indicating a medication compartment has been opened in response to scheduled medication time alarm which provide an  ; and
updating the medication dosage to be delivered by the medical device at a subsequent time based on the received information from the medical device indicating whether delivery of the medication was performed on schedule, wherein updating the medication dosage includes sending instructions to the medical device, the instructions including the updated dosage to be delivered at the later time. Kehr discloses a signal is transmitted updating the next medical dose based on indicating the patient adherence to the medication on schedule or fails to follow the current scheduled dose. Based on recording the event (insulin injection), date, time, and dosage, the central monitoring perform the analysis and provide the update/new instructions for the next insulin dosage and glucose monitoring to the patient (Kehr: [Fig. 5], [0073]-[0077], [0137], [0138]).
Kehr discloses time intervals for scheduled task or medication administration presented on a display to include current time, medication information, and next/upcoming time medication should be taken and the dedicated keys that can be implemented on a touch screen such as a mobile phone and clicking on the key will display medication information [0062], [0064]-[0065]. However Kehr does not explicitly discloses using mobile device interface to display icons presenting a task to be performed based on time intervals.
Dixon teaches 
a mobile device, the mobile device comprising one or more processors configured by computer-readable instructions to perform a chronic disease management support method for a patient (Dixon: [col 2, line 52-55], [col 3, line 14-20])
displaying, via a user interface of the mobile device, a time interval of the disease management schedule including selectable icons representing next self-care tasks to be performed during the time interval, wherein responsive to user selection of an icon representing a self-care task, displaying information pertaining to the self-care task represented by the icon Dixon discloses a display of time intervals and icons where every icon is represents a task such as medication for patient disease management, and each icon is displayed on it time interval and providing the associated information with the task (Dixon: [Fig. 2-6], [col. 2, line 17-39], [col. 3, line 30-33], [col. 4, line 61-67]; the method additionally comprises displaying, to the user via the display Screen of an electronic device, a second radial graphical user interface element configured for use as a medication clock, the second radial graphical user interface element displaying a plurality of icons representing tasks having an associated time falling over a displayed twelve hour period, [col. 6, line 50- 63], [col 7, line 24-31, line 58-61]);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kehr to incorporate the time intervals using the icons to present the task to be performed during the scheduled time interval presented on a mobile device display, as taught by Dixon which will help improving patient treatment efficiency and care (Dixon: [col. 8, line 28-30]; It is believed that in at least some circumstances this will improve efficiency and ensure that vital tasks are not missed, thereby improving patient care).

Regarding Claim 2 (Previously Presented), the combination of Kehr and Dixon teaches the chronic disease management support system of claim 1 wherein the mobile device is one of a cellular telephone, a tablet computer, and a personal data assistant (PDA) mobile device. (Dixon [col. 3, line 3-16])
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 3 (Previously Presented), the combination of Kehr and Dixon teaches the chronic disease management support system of claim 1 wherein the displaying includes: 
displaying an analog clock face representing a twelve hour time interval which indicates a current time, and superimposing icons representing the next self-care tasks to be performed during the twelve-hour time interval on the analog clock face at locations on the analog clock face corresponding to the scheduled times for the self-care tasks Kehr does not display an analog clock face. Dixon discloses an analog clock face with 12 hours interval display of time intervals, current time, and icons where every icon is represents a task to be performed in 12 hrs. intervals, and each icon is displayed on its time interval (Dixon: [Fig. 2-6], [col. 2, line 17-39], [col. 3, line 30-33], [col. 4, line 61-67]; the method additionally comprises displaying, to the user via the display Screen of an electronic device, a second radial graphical user interface element configured for use as a medication clock, the second radial graphical user interface element displaying a plurality of icons representing tasks having an associated time falling over a displayed twelve hour period, [col 7, line 19-21, line 58-61]);
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Previously Presented), the combination of Kehr and Dixon teaches the chronic disease management support system of claim 1 wherein the obtained information related to patient self-care tasks includes an image of the medication dose or medical device Kehr discloses the information obtained related to task of administering a medication includes a picture of the medication (Kehr: [0022], [0065]); and
wherein the operation of displaying information pertaining to a self-care task in response to user selection of an icon representing the self-care task includes displaying the image of the medication dose or medical device in response to selection of an icon representing the at least one self-care task that administers or uses the medication dose or medical device Kehr discloses a touch point on the screen associated with medication administration task and when the patient select or press on the key, the device displays the associated information and image or graphic representation of the medication and dose (Kahr: [0022]; [0065]-[0066]).Dixon discloses information pertains to the icon when selected such as task for medication administration (Dixon: [Fig. 2-3, 5-6]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 10 and 19, the claims recite substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 11 and 12, the claims recite substantially similar limitations to claims 3 and 5, as such, are rejected for similar reasons as given above.

Regarding Claim 14 (Previously Presented), the combination of Kehr and Dixon teaches the non-transitory storage medium according to claim 12, wherein the user input to the mobile device indicating a request for the prescription information is a user selection of the icon representing the scheduled time for the dose of medication superimposed on the analog clock face  Kehr discloses input from a patient pressing a key that will represent the schedule time and prescription information (Kehr: [0062], [0064]-[0065]) but does not discloses corresponding icons displayed on an analog clock face. Dixon discloses icons corresponding to the prescription information displayed on an analog clock face (Dixon: [Fig. 2-5]). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 10, and incorporated herein.

Regarding Claim 15 (Previously Presented), the combination of Kehr and Dixon teaches the non-transitory storage medium according to claim 10, wherein the receiving includes:
receiving the prescription information via wireless communication (Kehr: [0021]-[0022], [0106]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 10, and incorporated herein.

Regarding Claim 20 (Previously Presented), the combination of Kehr and Dixon teaches the chronic disease management support method of claim 19 further comprising:
displaying a twelve-hour time interval of the disease management schedule of self-care tasks on a mobile device by displaying an analog clock face representing the twelve hour time interval, the analog clock face including a portion within the analog clock face where a current time is displayed, and superimposing icons representing the next self-care tasks to be performed during the twelve-hour time interval on the analog clock face at locations on the analog clock face corresponding to the scheduled times for the self-care tasks Kehr does not display a twelve-hour interval display on an analog clock face. Dixon discloses display a twelve-hour interval display on an analog clock face indicating current time and icons of tasks at the location of scheduled time (Dixon: [Fig. 2-6], [col. 4, line 61-67]; the method additionally comprises displaying, to the user via the display Screen of an electronic device, a second radial graphical user interface element configured for use as a medication clock, the second radial graphical user interface element displaying a plurality of icons representing tasks having an associated time falling over a displayed twelve hour period, [col. 7, line 19-39).
The motivations to combine the above mentioned references are discussed in the rejection of claim 19, and incorporated herein.

Regarding Claim 21 (Previously Presented), the combination of Kehr and Dixon teaches the chronic disease management support method of claim 20 further comprising:
replicating the display of the twelve-hour time interval on a monitoring mobile device including the display of the analog clock face and the superimposed icons Kehr discloses two devices one for patient and a second for healthcare provider comprising algorithms (Kehr: [0113]), but does not disclose a replicating of twelve hour intervals. Dixon discloses first and :
communicating the record of whether each self-care task is performed on schedule from the mobile device to the monitoring mobile device Kehr discloses signaling the processor indicating the response of the patient to the scheduled medication and record the patient response confirming the action was performed (Kehr: [0070], [0072], [0073], [0105], [claims 75, 85, 99]): and
displaying at the monitoring mobile device at least a portion of the record of whether each self-care task is performed on schedule Kehr discloses transmitting signal of user completing task. Dixon discloses display of tasks performed or not on schedule such as number of medications administrated on prescribed schedule or providing a display such as inner and outer ring referring to performed or not performed tasks (Dixon: [Fig 2-5], [col. 8, line 17-20]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 20, and incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al. (US 2013/0218588A1 – hereinafter Kehr) in view of Dixon III et al. (US 9176641 A1– hereinafter Dixon) as mentioned in claim 1 above, and in view of Cohen et al. (US 2014/0188398 A1 – hereinafter Cohen)

 Regarding Claim 4 (Previously Presented), the combination of Kehr and Dixon teaches the chronic disease management support system of claim 1 further comprising:
a monitoring mobile device comprising a microprocessor executing … application program that wirelessly communicates with the mobile device to receive, store, and display at the monitoring mobile device information obtained by the application program executing on the mobile device Kehr discloses a patient device and a healthcare device both linked wirelessly where the information regarding patient health status is communicated from the patient device to the healthcare provider device where the information is transmitted, stored and analyzed (Kehr: [0107], [0109], [0113], [0116]).
However Kehr and Dixon does not expressly discloses the read-only application. 
Cohen teaches monitoring mobile devices executing a read-only application program “Dexcom” that wirelessly communicates with the mobile device that performs receive, store, and display at the monitoring mobile device information obtained by the application program executing on the mobile device
(Cohen: [Fig 12], [0047]; The gateway can transmit information gathered from the continuous glucose monitoring system wirelessly to the secure server over a cellular network, Wi-Fi network, and the like The gateway can transmit information gathered from the continuous glucose monitoring system wirelessly to the secure server
over a cellular network, Wi-Fi network, and the like [0052]; Each remote monitor 114 can be associated with a caretaker, such as parent, spouse, doctor, nurse, hospital and the like, [0055], each remote monitor 114A-114M has a smart device, such as an iPhone or iPod touch. Each host smart device has a host software application downloaded from a server of network 108, the application configuring the smart device to perform any of the functions by host monitoring system 198, [0109], [0119], [0165]; The page(s) may allow configuration of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kehr and Dixon to incorporate a monitoring device executing application on the host device, as taught by Cohen which will help monitoring patient and assist in managing blood glucose (Cohen: [0181]; data management tools and CGM analyses may be used to help patients better manage their diabetes or assist clinicians in enhancing recommendations).


Claims 6, 7, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al. (US 2013/0218588A1 – hereinafter Kehr) in view of Dixon III et al. (US 9176641A1 – hereinafter Dixon) as mentioned in claim 1 and 10, and in view of Booth et al. (US 2016/0117481A1 – hereinafter Booth)

Regarding Claim 6 (Previously Presented), the combination of Kehr and Dixon teaches the chronic disease management support system of claim 1 wherein the chronic disease management support method comprises a diabetes management support method for which the self-care tasks further include insulin administration tasks Kehr discloses a measuring patient glucose level and normative value and provide instruction for administering insulin as needed (Kehr [0134]), and the diabetes management support method further includes the operations of:

	Booth teaches
	receiving, at the mobile device, blood sugar level and carbohydrate intake information Booth discloses the carbohydrate for a meal that may be entered by the patient (Booth: [Fig. 2C-D, F], [0049], [0083]-[0084], [0172]);
using the microprocessor of the mobile device, computing an insulin dose based on the received blood sugar level and carbohydrate intake information Booth discloses based on the glucose level and carbohydrate intake, the dose for the insulin is calculated to maintain the target BG level (Booth: [Fig 10], [0049], [0058], [0068], [0083], [0164], [0172]; and
displaying the computed insulin dose on a display of the mobile device Booth discloses displaying the calculated recommended dose for the upcoming meal on the user device (Booth: [Fig 11], [0049], [0013], [0170], [0172]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kehr and Dixon to incorporate measurement of blood sugar and carbohydrate levels in order to calculate and display the insulin dose needed for meal and meeting the target level, as taught by Booth which provides a reliable medication administration, reduce errors and improve treatment consistency (Booth: [0049]).

Regarding Claim 7 (Previously Presented), the combination of Kehr, Dixon, and Booth teaches the chronic disease management support system of claim 6, wherein the receiving of the carbohydrate intake information includes:
	storing, at the mobile device, a list of meals along with carbohydrate information for each meal Kehr does not disclose list of meals and carb information. Booth discloses list of meals along with the target carbs for each meal which then is saved at the user device (Booth: [Fig 2C-D], [0082]);
displaying the list of meals on the display of the mobile device (Booth: [Fig 2C-D, H], [0082], [0128]) and
receiving, via a user interface of the mobile device, a selection of a meal from the displayed list of meals, whereby the received carbohydrate intake information is the carbohydrate information for the selected meal Booth discloses a selection of a coming meal on the user interface and the carb intake for the upcoming meal and target for each meal (Booth: [Fig. 2E-F], [Fig 11], [0165]; [0169])
The motivations to combine the above mentioned references are discussed in the rejection of claim 6, and incorporated herein.

Regarding Claim 9 (Currently Amended), the combination of Kehr, Dixon, and Booth teaches the chronic disease management support system of claim 6 further comprising:
an insulin pump configured to deliver medication to the body of the patient Kehr discloses the use of insulin pump and administrating insulin to the patient body (Kehr: [0134], [0137], [0140]). Booth demonstrates an insulin pump (Booth: [Fig. 1B-C], [0062], [0063], [0114]-[0115]);
wherein the diabetes management support method further includes the operations of wirelessly transmitting the computed insulin dose to the insulin pump, and wirelessly receiving confirmation of receipt of the transmitted insulin dose from the insulin pump Kehr discloses the . Booth discloses syncing wirelessly the BG meter and insulin pump for transmitting the insulin does to the Booth: [0013], [0113]-[0118]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 6, and incorporated herein.

Regarding Claim 16 (Previously Presented), the combination of Kehr and Dixon teaches the non-transitory storage medium according to claim 10, wherein the method is a diabetes management support method further including:
displaying a scheduled time for an insulin administration on the display of the mobile device Kehr discloses displaying a scheduled time for medication administration and insulin  (Kehr: [0064], [0137])
…receiving and storing at the mobile device an indication that the scheduled insulin administration has been performed Kehr discloses the use of wireless communication and instruction to insulin pump to release insulin and receiving a confirming data related to administration of insulin to the patient (Kehr: [0133]-[0137]).
	However Kehr and Dixon do not expressly discloses the operations for diabetes management that involves measuring the carbohydrate level additional to the blood sugar level to perform the calculation of the need insulin dose based on both levels.
	Booth teaches
receiving, at the mobile device, blood sugar level and carbohydrate intake information for the patient Booth discloses the carbohydrate for a meal that may be entered by the patient (Booth: [Fig. 2C-D, F], [0049], [0083]-[0084], [0172]);
using a microprocessor of the mobile device, computing an insulin dose based on the received blood sugar level and carbohydrate intake information for the patient Booth discloses based on the glucose level and carbohydrate intake, the dose for the insulin is calculated to maintain the target BG level (Booth: [Fig 10], [0049], [0058], [0068], [0083], [0164], [0172]);
displaying the computed insulin dose on a display of the mobile device Booth discloses displaying the calculated recommended dose for the upcoming meal on the user device (Booth: [Fig 11], [0049], [0013], [0170], [0172]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kehr and Dixon to incorporate measurement of blood sugar and carbohydrate levels in order to calculate and display the insulin dose needed for meal and meeting the target level, as taught by Booth which provides a reliable medication administration, reduce errors and improve treatment consistency (Booth: [0049]).

Regarding Claim 17 (Original), the claims recite substantially similar limitations to claims 7 as such, are rejected for similar reasons as given above.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al. (US 2013/0218588A1 – hereinafter Kehr), Dixon III et al. (US 9176641A1 – hereinafter Dixon), Booth et al. (US 2016/0117481A1 – hereinafter Booth) as mentioned in claim 6, and in view of Fiedler et al. (US 2017/0028141A1 – hereinafter Fiedler)

Regarding Claim 8 (Previously Presented), the combination of Kehr, Dixon, and Booth teaches the chronic disease management support system of claim 6, wherein the diabetes management support method further includes the operations of:
	…wherein the recording of whether each self-care task is performed on schedule includes recording the received indication of the insulin injection… (Kehr: [0137]); 
However the combination of Kehr, Dixon, and Booth does not expressly teach displaying a diagram presenting a patient and determine the location(s) for insulin injections.
Fiedler teaches 
displaying a diagrammatic patient representation on a display of the mobile device Fiedler discloses a diagrammatic presentation of patient and injection sites on the user interface Fiedler: [Fig. 3, 23B, 24, 29, 32, 34, 35, 37, 40B], [0134]) and
receiving an indication of an insulin injection location based on a user touch of the insulin injection location on the diagrammatic patient representation Fiedler discloses a tracking the injection location and using the user finger to point to the body area and injection location (Fiedler: [Fig. 3, 23B, 24, 29, 32, 34, 35, 37, 40A-B], [0075], [0150], [0166], [0174], [0216], [0224]-[0225], [0230]);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kehr, Dixon, and Booth to incorporate a diagram of the patient body area on the user interface and determine the insulin injection locations, as taught by Fiedler which helps avoiding any damage caused by repeated 

Regarding Claim 18, the claims recite substantially similar limitations to claims 8 as such, are rejected for similar reasons as given above.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al. (US 2013/0218588A1 – hereinafter Kehr) in view of Dixon III et al. (US 9176641A1 – hereinafter Dixon) as mentioned in claim 12, and in view of Wharton (WO 03/017174 A1)

Regarding Claim 13 (Original), the combination of Kehr and Dixon teaches the non-transitory storage medium according to claim 12, wherein displaying the image of the medication Kehr discloses when the patient presses on the dedicated key, a graphic presentation of the medication is displayed (Kehr: [0065]) includes:
However Kehr and Dixon do not expressly display an image of the pill based on dosage 
Wharton teaches 
…if the medication dosage is not less than a complete pill amount, displaying an image of a complete pill (Wharton: [Fig. 2, 8-9], [p. 4, line 24-27], [p. 6, line 2-3]).
Wharton teaches … if the medication dosage is less than a complete pill amount, displaying an image of a broken pill (Wharton: [Fig. 2, 9], [p. 3, line 26-28]; Increasing or 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kehr and Dixon to provide an image of a broken or cut pill corresponding to a less dosage that a complete amount of a the dosage of a medication pill, as taught by Wharton which preventing wrong dosage error and protects patient lives (Wharton: [p.4, line 10-16]; reduces dispensing errors with clear and accurate computer written prescriptions, protects vulnerable populations such as children, the elderly, patients on multiple medications and individuals with chronic illness by ensuring appropriate dose, and enhance patient accuracy and compliance in medication taking through a pictorial prescription).


Response to Amendment
Applicant's arguments filed 03/01/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) rejection on page 10-11. 
	In regards to the applicant argument that the spec’s conveys a reasonable clarity to those skilled in the art. Examiner respectfully disagree. The claim reciting a computing step for calculating the insulin dosage using different variables. The specifications failed to provides a use of an algorithm for performing the function. The claim recited only using a microprocessor 
 
Applicant's arguments with respect to the 35 U.S.C. § 103 rejection on page 11-13. 
Applicant argument that the references cited alone or in combination, do not describe all the features of independent claims 1, 10, and 19 as refereeing to the amended limitations for receiving from a medical device medication delivered to the body. Examiner respectfully disagree. The Applicant argument is directed to a feature that was not recited in the previous examined claims. Moreover the claims, under the broadest reasonable interpretation, recite receiving a record of task is performed on schedule based on an order sent by a user. The medical device provides information to the user interface that a task was performed on schedule as disclosed by Kehr [0061], while the amended claim reciting medical device configured to deliver medication to the body is also recited by Kehr (see, [0134]-[0137]). 
In regards to the applicant argument that the information indicating the medication delivery was performed in Kehr does not indicate that the medication was actually taken arguing that the cited portion of Kehr is providing information related to medication/dose being delivered using the medication compartment opening and closing sensor/operation, Examiner respectfully disagree. First, the Applicant argument is directed to a process that involves a user and provides the argued the feature indicating that the medication was actually taken without a user intervention. In fact the specification discloses that the patient provides an input indicating the medication has been taken (see Applicant, p. 8-9, Fig.2). Opening and closing the compartment performed by the patient provides the same concept of manual process of indicating that the medication was delivered by the user. 

As such, Applicant's remarks with regard to the references in claim 1 are unpersuasive in light of the inclusion in the claim above. The 103 rejections of independent claims 10 and 19 are maintained for similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626